NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-50346

                Plaintiff-Appellee,             D.C. No. 3:18-cr-00977-JLS-1

 v.

MARCO JORDAN DUENAS-GARCIA,                     MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Marco Jordan Duenas-Garcia appeals from the district court’s judgment and

challenges the 18-month sentence imposed upon his second revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Duenas-Garcia contends that the district court procedurally erred by failing



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to address his mitigating circumstances, failing to explain the sentence adequately,

and relying on the need to punish the underlying violation conduct. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and conclude that there is none. The record reflects that the district court

considered Duenas-Garcia’s arguments and adequately explained its reasons for

imposing a within-Guidelines sentence. See United States v. Carty, 520 F.3d 984,

992 (9th Cir. 2008) (en banc); see also United States v. Perez-Perez, 512 F.3d 514,

516 (9th Cir. 2008) (district court need not specifically address each of the

defendant’s arguments to show that it has considered them). Duenas-Garcia has

not shown that, had the court said more, there is a “reasonable probability” he

would have received a different sentence. See United States v. Christensen, 732

F.3d 1094, 1102 (9th Cir. 2013). Finally, the record reflects that the court

considered only permissible sentencing factors and imposed the sentence to

sanction Duenas-Garcia’s breach of the court’s trust. See United States v. Simtob,

485 F.3d 1058, 1062-63 (9th Cir. 2007).

      Duenas-Garcia also alleges that his sentence is substantively unreasonable.

In light of the 18 U.S.C. § 3583(e) factors and the totality of the circumstances, the

district court did not abuse its discretion by imposing the 18-month sentence. See

Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                          2                                     20-50346